EXAMINER’S AMENDMENT

Election/Restrictions
Claims 1-5, 8-13, 21-27 is/are allowable. The election of species requirement with respect to the base film as  set forth in the Office Action mailed on 10/28/2015, has been reconsidered in view of the allowability of the generic claims 1, 3 as provided by 37 CFR 1.141. The election of species requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the election of species requirement with respect to the base film in the Office Action mailed 10/28/2015 is withdrawn.  Claim 12, directed to a base film which is a biaxially oriented polyester film, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
 	In view of the above noted withdrawal of the election of species requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction or election of species requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Alexa Hunter on 01/20/2021.





The application has been amended as follows: 

In claim 1, 
	last line, “conductive polymers” has been changed to --conductive materials--.

In claim 3, 
	last line, “conductive polymers” has been changed to --conductive materials--.





Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
 	The prior art of record fails to disclose or suggest a coated film comprising: a colored base film; and a coating comprising the recited antistatic agent containing an anionic copolyester, the recited amount of alkylene-acrylic acid copolymer-containing adhesion promoter containing, the recited amount of vinyl ether-containing print enhancing agent containing, and the recited amount of polymethyl methacrylate particles; wherein the coated film does not contain other conductive materials besides the anionic copolyester (claim 1, 3).  
 	ABE ET AL (US 6,017,610) and JP 09-279025 require the presence of other conductive polymers in addition to the disclosed anionic copolyester in a coated film; GEORGE ET AL (US 2003/0124367) and CHANG ET AL (US 6,121,382) and MIYAZAKI ET AL (US 2008/0311385) and OKADA ET AL (US 5,908,688) and JP 04-248843 and JP 03-124762 and JP 03-215550 and HEBERGER ET AL (US 6,455,142 and CLACHAN  ET AL (US 3,446,651) and JP 09-157371 fail to specifically disclose the use of anionic copolyesters in combination with alkylene-acrylic acid copolymer and/or vinyl ethers in coating compositions; JESBERGER ET AL (US 2007/0134470) and CLECKNER ET AL (US 5,789,123) fail to disclose coating compositions containing vinyl ethers; KAWANO ET AL (US 5,478,631) and HARADA ET AL (US 5,395,677) and HARE ET AL (US 7,081,324) and SATOH ET AL (US 6,194,061) fail to disclose coating compositions containing both anionic copolyesters and vinyl ether compounds; MALHOTRA ET AL (US 6,096,443) and MALHOTRA ET AL (US 5,624,743) fail to disclose coating compositions containing both anionic copolyesters and alkylene-acrylic acid copolymers.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Vivian Chen whose telephone number is (571) 272-1506.  The examiner can normally be reached on Monday through Thursday from 8:30 AM to 6 PM.  The examiner can also be reached on alternate Fridays.   
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Callie Shosho, can be reached on (571) 272-1123. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
 	The General Information telephone number for Technology Center 1700 is (571) 272-1700.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

January 22, 2021

/Vivian Chen/
Primary Examiner, Art Unit 1787